COMMON CAUSE, Dawn Baldwin Gibson, Robert E. Morrison, Cliff Moone, T. Anthony Spearman, Alida Woods, Lamar Gibson, Michael Schacter, Stella Anderson, Mark Ezzell, and Sabra Faires v. Daniel J. FOREST, in his Official Capacity as President of the North Carolina Senate; Timothy K. Moore, in his Official Capacity as Speaker of the North Carolina House of Representatives; and Philip E. Berger, in his Official Capacity as President Pro Tempore of the North Carolina SenateUpon consideration of the petition filed by Plaintiffs on the 19th of September 2018 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:"Denied by order of the Court in conference, this the 24th of October 2018."